966 F.2d 1453
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.WILLIAM B. DOLBEN & SONS, INC., Respondent.
No. 92-5468.
United States Court of Appeals, Sixth Circuit.
May 21, 1992.

1
Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and JOINER, District Judge.*


2
JUDGMENT ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD


3
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, William B. Dolben & Sons, Inc., its officers, agents, successors, and assigns, enforcing its order dated April 24, 1991, in Case No. 7-CA-30915, and the Court having considered the same, it is hereby


4
ORDERED AND ADJUDGED by the Court that the Respondent, William B. Dolben & Sons, Inc., its officers, agents, successors, and assigns, shall:

1. Cease and desist from:

5
(a) Discharging or otherwise discriminating against employees for their protected concerted activity.


6
(b) Issuing critical statements or reprimands to its employees because of their protected concerted activity.


7
(c) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the National Labor Relations Act (hereinafter called the Act).


8
2. Take the following affirmative action which the Board has found necessary to effectuate the policies of the Act:


9
(a) Offer Eugene J. Miron Jr. immediate and full reinstatement to his former job or, if that job no longer exists, to a substantially equivalent position, without prejudice to his seniority or any other rights or privileges previously enjoyed, and make him whole for any loss of earnings and other benefits suffered as a result of the discrimination against him, in the manner set forth in the remedy section of the Administrative Law Judge's decision, including housing and relocation expenses.


10
(b) Remove from its files any reference to the unlawful discharge and warnings and notify the employee in writing that this has been done and that the discharge or reprimands will not be used against him in any way.


11
(c) Preserve and, on request, make available to the Board or its agents for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of back pay due under the terms of this Judgment.


12
(d) Post at its facility in Canton, Massachusetts copies of the attached notice marked "Appendix."   Copies of the notice, on forms provided by the Regional Director for Region 7 of the National Labor Relations Board (Detroit, Michigan), after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.   Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


13
(e) Notify the aforesaid Regional Director in writing within 20 days from the date of this Judgment what steps the Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYEES

14
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


15
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

16
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


17
Section 7 of the Act gives employees these rights.

To organize
To form, join, or assist any union

18
To bargain collectively through representatives of their own choice


19
To act together for other mutual aid or protection


20
To choose not to engage in any of these protected concerted activities.


21
WE WILL NOT discharge and issue reprimands or other critical statements or otherwise discriminate against any of you for engaging in protected concerted activity.


22
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


23
WE WILL offer Eugene J. Miron Jr. immediate and full reinstatement to his former job or, if that job no longer exists, to a substantially equivalent position, without prejudice to his seniority or any other rights or privileges previously enjoyed and WE WILL make him whole for any loss of earnings and other benefits resulting from his discharge, less any net interim earnings, plus interest, including housing and relocation expenses.


24
WE WILL notify Eugene J. Miron Jr. that we have removed from our files any reference to his discharge and that the discharge will not be used against him in any way.


25
WILLIAM B. DOLBEN & SONS, INC.


26
(Employer)

Dated ________ By ____________________

27
(Representative)


28
(Title)


29
This is an official notice and must not be defaced by anyone.


30
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.   Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226-2569, Telephone 313-226-3219.



*
 The Honorable Charles W. Joiner, U.S. Senior District Judge for the Eastern District of Michigan, sitting by designation